Per Curiam. An opinion was rendered in this case which is found under the title of Boltz et al. v. Huston, 23 Ill. App. 579. The judgment of the Oounty Court was then reversed and the case remanded. On a new trial in that court there was a finding and judgment for appellees in conformity with the opinion of this court. Appellant, believing new and material facts were proven in the last trial, brings the case to this court again for review. Careful examination of the record fails to reveal any material change in the evidence. Any further review of the law or facts would be mere repetition of what is already set forth in 23 Ill. App. 579. The judgment is affirmed. Judgment affirmed.